t c no united_states tax_court larry w and cynthia j van wyk petitioners v commissioner of internal revenue respondent docket no filed date p and l each own percent of the stock in w an s_corporation engaged_in_the_business_of_farming p and his wife borrowed funds from l and his wife on the same day p transferred to w funds equal in amount to the loan from l and his wife part of the funds p transferred to w paid off preexisting debts p owed to w and the remainder represents a new debt from w to p the loan r determined that p is not at risk with respect to the loan to w and disallowed p’s share of w’s losses held pursuant to sec_465 i r c p is not at risk with respect to the loan the at-risk treatment of amounts borrowed by a taxpayer and contributed to an activity is governed by sec_465 b i r c p is not considered to be at risk with respect to the loan because sec_465 a i r c bars at-risk treatment with respect to amounts that are borrowed from a person with a prohibited_interest in the activity and l’s equity_interest is such an interest sec_465 b i r c dealing with amounts borrowed by a corporation from its shareholders does not apply to except p from sec_465 b a sec_2 held further p is not liable for penalties under sec_6662 i r c burns mossman steven j roy and angela l watson for petitioners deanna r kibler and albert b kerkhove for respondent opinion wells judge respondent determined deficiencies in petitioners' income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure for their and taxable years respectively and additions to tax pursuant to sec_6662 of dollar_figure dollar_figure and dollar_figure for their and taxable years respectively in the instant case after concessions we must decide the following issues whether petitioner larry van wyk is at risk with respect to a loan he made to an s_corporation in which he own sec_50 percent of the stock where the source of the funds constituting the loan is the other 50-percent_shareholder and unless otherwise noted all section and code references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure that shareholder's wife and whether petitioners are liable for substantial_understatement penalties under sec_6662 background the parties submitted the instant case fully stipulated pursuant to rule the facts stipulated by the parties are incorporated herein by reference and are found as facts in the instant case when they filed their petition petitioners resided in monroe iowa during the years in issue petitioner larry van wyk petitioner and his brother-in-law keith roorda each owned percent of the stock of west view of monroe iowa inc west view an s_corporation engaged_in_the_business_of_farming on date petitioners borrowed dollar_figure from keith roorda and his wife linda roorda to evidence their debt to keith and linda roorda the roordas petitioners executed a promissory note bearing interest pincite percent per annum the note was unsecured also on date petitioners transferred dollar_figure to west view of that amount dollar_figure retired debts petitioners owed to west view with the remaining dollar_figure constituting indebtedness owed by west view to petitioners the loan on their tax returns for through petitioners reported one-half of the profits and losses from west view respondent determined that petitioners' income should be increased in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively on account of the disallowance of petitioners' deductions of west view's losses for those years additionally respondent determined that for petitioners' income should be increased by dollar_figure on account of the disallowance of petitioners' deduction of west view's loss for the taxable_year which petitioners carried forward to finally respondent determined that petitioners are liable for a substantial_understatement_penalty pursuant to sec_6662 for taxable years and discussion we have been asked to resolve whether petitioner is at risk with respect to the loan petitioners argue that petitioner should be considered at risk with respect to the loan pursuant to sec_465 a additionally petitioners argue that petitioner should be considered to be at risk with respect to the loan pursuant to sec_465 b specifically the parties have stipulated the losses which petitioners will be entitled to deduct in accordance with our decision as to whether petitioner is at risk with respect the loan accordingly other than the penalty issue discussed below this is the only issue which we are called upon to decide the parties also agree that the at-risk determination is to be made at the shareholder level and not at the s_corporation level petitioners maintain that sec_465 b applies to the instant case the relevant portions of sec_465 provide as follows sec_465 deductions limited to amount_at_risk a limitation to amount_at_risk -- in general --in the case of-- a an individual and b a c_corporation with respect to which the stock ownership requirement of paragraph of sec_542 is met engaged in an activity to which this section applies any loss from such activity for the taxable_year shall be allowed only to the extent of the aggregate amount with respect to which the taxpayer is at risk within the meaning of subsection b for such activity at the close of the taxable_year bo amounts considered at risk -- in general ---for purposes of this section a taxpayer shall be considered at risk for an activity with respect to amounts including---- a the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and b amounts borrowed with respect to such activity as determined under paragraph borrowed amounts ----for purposes of this section a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he-- a is personally liable for the repayment of such amounts or b has pledged property other than property used in such activity as security for such borrowed amount to the extent of the net fair_market_value of the taxpayer's interest in such property certain borrowed amounts excluded --- a in general --except to the extent provided in regulations for purposes of paragraph b amounts borrowed shall not be considered to be at risk with respect to an activity if such amounts are borrowed from any person who has an interest in such activity or from a related_person to a person other than the taxpayer having such an interest b exceptions -- interest as creditor ---subparagraph a shall not apply to an interest as a creditor in the activity interest as shareholder with respect to amounts borrowed by corporation ---- in the case of amounts borrowed by a corporation from a shareholder subparagraph a shall not apply to an interest as a shareholder c activities to which section applies ---- types of activities --this section applies to any taxpayer engaged in the activity of-- b farming as defined in sec_464 xk kek sec_465 b a petitioners' first argument is that petitioner should be considered at risk with respect to the loan pursuant to sec_465 a petitioners contend that sec_1 d example proposed income_tax regs fed reg date clearly illustrates this principle the example provides as follows a is the single shareholder in x an electing small_business_corporation engaged in an activity described in sec_465 a contributed dollar_figure to x in exchange for its stock under sec_351 in addition a borrowed dollar_figure for which a assumed personal liability a then loaned the entire amount to x for use in the activity x at the close of the taxable_year without reduction for any loss of x a's amount_at_risk is dollar_figure dollar_figure plus dollar_figure as we read the foregoing example it does not contemplate a situation where the amounts a contributed to x are borrowed by a from a person who has an interest in x the source of the contributed amounts is critical because it is sec_465 b and its related provisions discussed below rather than sec_465 a that govern at-risk treatment for amounts that are borrowed with respect to the activity petitioners additionally argue that sec_1 c proposed income_tax regs fed reg date supports their argument that petitioner should be considered at risk with respect to the loan the proposed regulation provides that the amount_at_risk of a shareholder of an electing small_business_corporation shall be adjusted to reflect any increase or decrease in the adjusted_basis of any indebtedness of the corporation to the shareholder id petitioners' reliance on sec_1 c proposed income_tax regs supra is flawed for the same reason we reject petitioners' argument concerning sec_1 d example proposed income_tax regs supra i1 e the proposed regulation just does not contemplate the source of the funds an issue governed by sec_465 b and its related provisions as to what is meant by money contributed by the taxpayer to the activity within the meaning of sec_465 b a the proposed_regulations provide a taxpayer's amount_at_risk in an activity shall be increased by the amount of personal funds the taxpayer contributes to the activity sec_1 a proposed income_tax regs fed reg date according to the proposed_regulations personal funds of a taxpayer are those owned by the taxpayer and are not those acquired through borrowing sec_1 f proposed income_tax regs fed reg date petitioners acknowledge the proposed_regulations regarding personal funds but note that they are over years old and still in proposed form petitioners also note that the personal funds requirement is not mentioned in either the statute or the legislative_history accordingly petitioners claim that the proposed_regulations carry little weight as to the personal funds requirement we think it anomalous that petitioners embrace the proposed_regulations as support for their argument yet argue that the proposed_regulations do not apply when they present contrary authority nonetheless proposed_regulations are given no greater weight than a position advanced by the commissioner on brief see eg 54_tc_1233 yet proposed_regulations can be useful as guidelines where they closely follow the legislative_history of the act see 95_tc_525 affd 965_f2d_1038 11th cir we have previously cited the sec_465 proposed_regulations for that purpose see 88_tc_63 affd 894_f2d_1072 9th cir to read sec_465 a as petitioners suggest would be inconsistent with sec_465 b accordingly we conclude that congress did not intend such a result and that such a construction of the statute would be inappropriate see eg 412_us_609 interpreting a statute in such a manner offends the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect in re 7_f3d_127 8th cir 94_tc_126 affd 992_f2d_1132 11th cir respondent also points to statements by the staff of the joint_committee on taxation as an explanation of how congress -- - intended sec_465 to operate when there is an overlap in coverage between sec_465 a and b the amounts borrowed by the taxpayer and then contributed to the activity or used to purchase property which is contributed to the activity are amounts borrowed with respect to the activity as referred to in sec_465 b and therefore are subject_to the rules of sec_465 even though amounts or property are also described in sec_465 a staff of the joint comm on taxation general explanation of the tax reform act of pincite ndollar_figure j comm print the general explanation is in accord with our own conclusion as to the operation of the statute in short petitioners fail to marshal any meaningful support for their argument under sec_465 a accordingly we hold that the loan does not without consideration of sec_465 b constitute money contributed to an activity under sec_465 a sec_465 b petitioners additionally contend that the loan should be considered at risk pursuant to sec_465 b petitioners argue that the loan is not subject_to the general prohibition of sec_465 a against borrowing from parties with an interest in the activity because of the exception provided by sec_465 b petitioners argue van wyk loaned funds to west view thus fulfilling the first clause of sec_465 b in the case of amounts borrowed by a corporation from a shareholder because this requirement is met roorda's status as a shareholder is disregarded and sec_465 does not apply since van wyk was personally liable to repay the loan to roorda sec_465 has been satisfied and van wyk has amounts at risk under sec_465 b in essence petitioners argue that sec_465 b is meant to allow at-risk status for a shareholder who borrows money from another shareholder and then lends it to a corporation owned by both of the shareholders respondent contends that sec_465 b b bears only upon the at-risk status of a corporation not its shareholders we agree with respondent that the proper interpretation is that sec_465 b applies only to allow at-risk status for a corporate borrower not to an individual shareholder merely because he made the loan in question to his corporation sec_465 b and speaks to amounts borrowed by a taxpayer---in the instant case the reference to a taxpayer is to petitioner sec_465 a prohibits at-risk treatment for those amounts ie the amounts borrowed by the taxpayer in the instant case petitioner if those amounts are borrowed from a person with an interest in the activity or from a person related to such a person sec_465 b excepts those borrowed amounts ie allows at-risk treatment where the only interest in the activity possessed by the lender the person from whom the taxpayer borrowed the money is a creditor's interest that exception does not apply to the instant case because keith roorda's interest in the activity is an equity_interest which is a prohibited_interest moreover linda roorda as the wife of keith roorda is a related_person to a person with an interest in the activity within the meaning of sec_465 a as we read sec_465 b it excepts borrowed amounts only where the borrower that is claiming to be at risk on those amounts is a corporation in the instant case because the in 86_tc_492 affd 864_f2d_1521 10th cir we held that a prohibited_interest is a capital interest in the activity or an interest in the net profits of the activity we have applied the holding in jackson in later cases see levy v commissioner 1t c 89_tc_1229 affd in part and revd on another issue sub nom 909_f2d_1360 9th cir 88_tc_684 in these cases we defined a capital interest as an interest in the assets of the activity which is distributable to the owner of the capital interest upon liquidation of the activity ‘ related_person includes a spouse see sec_465 c b and c put more technically the following analysis was set forth in respondent's brief taxpayer in paragraph b is the antecedent to which amounts borrowed by a corporation found in subparagraph b b refers the clause amounts borrowed by a corporation found in subparagraph b b relates back to the phrase amounts borrowed found in subparagraph b a the phrase amounts borrowed found in subparagraph b a relates back to the phrase amounts borrowed found in subparagraph b b the phrase amounts borrowed found in subparagraph b b relates back to the term taxpayer found in both paragraph b and paragraph b this syntactical analysis reveals the clause by a corporation to be a term of continued taxpayer claiming to be at risk for the borrowed amounts is an individual sec_465 b does not apply the house report accompanying the enactment of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 the act which added sec_465 b b to the code supports our reading of sec_465 the house report states borrowing from related parties the bill provides that recourse borrowing from related parties including family members and entities controlled by the taxpayer may be considered at risk for purposes of the loss limitation and investment_tax_credit at-risk_rules except as otherwise provided by regulations recourse borrowing will be considered not at risk when the related_party has an interest other than as a creditor in the activity or when the taxpayer is otherwise protected against loss the bill also specifies that a corporation may be considered at risk with respect to amounts borrowed from its shareholders to finance participation in an activity h rept part pincite5 emphasis added continued limitation to the more general taxpayer found in sec_465 to which sec_465 b refers respondent's analysis comports with our own analysis above the staff of joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print contains nearly identical language the act further provides that except to the extent provided in regulations recourse borrowing will not be considered at risk where the lender has an interest continued the quoted passage indicates that a corporation may be at risk for amounts borrowed from its shareholders by reason of sec_465 b b yet we can find no legislative_history suggesting that the shareholders will be deemed at risk with respect to such amounts by reason of that provision of the statute petitioners contend that if congress intended the exception of sec_465 b to apply only to corporations ie only at the corporate level it would have expressly provided that the exception applied only for purposes of calculating corporate-level at risk amounts petitioners further contend that because there is no express language in sec_465 b b limiting its application only to corporations the statute should be construed to afford them relief indeed if the statute contained such language our task would have been simpler the failure of the statute to contain such language however does not persuade us that our interpretation is incorrect continued other than as a creditor in the activity or is related to a person other than the taxpayer having such an interest however the act specifies that a corporation may be considered at risk with respect to amounts borrowed from its shareholders to finance participation in an activity -- - additionally we note that years after sec_465 was amended to eliminate the at-risk limitations for s_corporations ’ sec_465 b ii was added to the code by defra sec_432 the logical inference therefore is that because the at-risk status of an s_corporation is no longer relevant where sec_465 b addresses the at-risk status of a corporation borrowing from its shareholders the statute must refer only to c corporations that are subject_to sec_465 for the reasons stated above we simply are not persuaded by petitioners' arguments or their interpretation of the statute accordingly we hold that because the source of the funds constituting the loan is not excepted by sec_465 b 6b petitioner pursuant to sec_465 a is not considered to be at risk with respect to the loan previously with respect to s_corporations the at-risk limitations of sec_465 applied at both the corporate and the shareholder level sec_5 a of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 however amended sec_465 by eliminating the at-risk limitations for s_corporations see also h rept part pincite in the case of a n s_corporation the at- risk rules apply at shareholder level ndollar_figure the at-risk provisions no longer apply at the corporate level as a result of an amendment made by the subchapter_s_revision_act_of_1982 pub l sec_6662 a the final issue is whether petitioners are liable for a penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia any substantial_understatement_of_income_tax a substantial_understatement of tax is defined as the amount which exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 a an understatement is reduced to the extent it is based upon substantial_authority adequately disclosed in the tax_return or in a statement attached to the return and there was a reasonable basis for the treatment of the item see sec_6662 b petitioners must establish error in respondent's determination that they are liable for the penalty provided by sec_6662 see rule a the sec_6662 penalty does not apply to any portion of an underpayment where it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs under the circumstances of the instant case we believe that the complexity of sec_465 and the lack of express guidance in the regulations led petitioners to an honest mistake of law for which it is inappropriate to penalize them accordingly we do not sustain the sec_6662 determination by respondent to reflect the foregoing decision will be entered under rule
